Citation Nr: 1124053	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-15 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, HM, and CM


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1990, and from October 1990 to April 1991.  Further, the record reflects he has had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which found that new and material evidence had not been received to reopen the Veteran's sinusitis claim.  Granted, the February 2008 Supplemental Statement of the Case (SSOC) subsequently held that new and material evidence had been received, and adjudicated the underlying claim on the merits.  Despite this determination below, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at hearings before personnel at the RO in December 2007, and before the undersigned Veterans Law Judge in March 2011.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's sinusitis claim.  However, as addressed in the REMAND portion of the decision below, further development is required with respect to the underlying service connection claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran also initiated an appeal to the denial of service connection for lumbar disc disease, right ankle condition, headaches, gastrointestinal condition, respiratory problems, and posttraumatic stress disorder (PTSD).  However, the record assembled for the Board's review does not reflect he has, as yet, perfect his appeal by filing a timely Substantive Appeal following the promulgation of a SOC on these issues in March 2011.  Consequently, the Board does not have jurisdiction to address these claims.  See 38 C.F.R. §§ 20.200, 20.301 (2010).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was originally denied for sinusitis by a December 1993 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  A January 2001 rating decision confirmed and continued the denial of service connection for sinusitis.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

4.  The evidence received since the last prior denial of service connection for sinusitis was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence having been received to reopen the claim of entitlement to service connection for sinusitis, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of service connection for sinusitis.  Therefore, no further discussion of the VCAA is warranted with respect to this aspect of his appeal, as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was originally denied for sinusitis by a December 1993 rating decision.  A subsequent January 2001 rating decision confirmed and continued the denial of service connection for sinusitis.  The Veteran was informed of both decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the last prior denial includes statements from the Veteran, his available service treatment records, and post-service medical records which cover a period through 2000.

The Board acknowledges that the December 1993 rating decision stated that the Veteran's service treatment records were not available.  By the time of the January 2001 rating decision it was indicated that only his April 1982 enlistment examination was available for review.  

Although service treatment records are now on file, the RO has acknowledged that they still appear to be incomplete.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The evidence of record at the time of the prior denial reflects that on a VA Form 21-526 (Application for Compensation or Pension) the Veteran indicated, in part, that he developed sinusitis in 1991.  No further details were provided at that time.  Also on file was a March 1992 private medical record which noted the Veteran was treated for severe nasal congestion, obstruction and bilateral sinusitis of 4 weeks duration.  It was noted he had no significant chronic history.

The December 1993 rating decision denied service connection for sinusitis, finding that although there was a record of treatment after service for this disability, the evidence did not show that it was incurred or aggravated by military service.  Further, even though service treatment records were not available, it was noted that the March 1992 private medical record noted that the sinusitis was of 4 weeks duration, with no significant chronic history.

Following the December 1993 rating decision, additional post-service medical records were added to the file which continued to show treatment for sinusitis.  Also of record was the April 1982 enlistment examination, which contained no reference to sinusitis.  

The evidence added to the record since the last prior denial includes additional service treatment records, statements by and on behalf of the Veteran, the testimony at the December 2007 RO hearing and the March 2011 Board hearing, and additional post-service medical records which cover a period through 2011.

With respect to the service treatment records, the Board is cognizant of the provisions of 38 C.F.R. § 3.156(c) which state that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associated with the claim file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  In the instant case, however, the service treatment records do not document any findings of sinusitis while on active duty.  Moreover, on an April 1991 Report of Medical History completed in conjunction with his separation from service, the Veteran checked the box to indicate he had not experienced sinusitis.  Therefore, even though these are official service department records which existed at the time of the prior denial and which had not been associated with the claim file at the time, they are not relevant to the Veteran's claim for service connection for sinusitis as nothing in those records mentions anything associated with the Veteran's complaints of or treatment for such a disability while in service.  As these records are not relevant to the appellant's claim, the provisions of 38 C.F.R. § 3.156(c) are not for application.

The Board does note, however, that the Veteran provided detailed testimony at both his December 2007 and March 2011 hearings that he first experienced symptoms of sinusitis during service, that these symptoms continued after his separation from service, and ultimately resulted in his diagnosis of sinusitis.  His former spouse testified at the December 2007 hearing, and submitted a lay statement in Marcy 2011, attesting to the Veteran having no sinus problems prior to service, and that he had such problems following his separation from service.  Also submitted were two lay statements from fellow servicemen of the Veteran's who attested to his in-service sinus problems.  Moreover, a May 2007 statement from a VA clinician opined, in part, that it was reasonable to conclude the Veteran that the Veteran carried the diagnosis of chronic sinusitis within one year of discharge.  

In short, there is evidence supporting a finding that the Veteran developed sinusitis during service that was not previously of record.  Further, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the evidence received since the last prior denial of service connection for sinusitis was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  In short, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence received to reopen is credible without regard to the other evidence of record no longer applies.

For the reasons detailed in the REMAND section of the decision below, the Board finds that further development is required for resolution of this case.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for sinusitis, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

The Board notes that the Veteran has contended, to include at his March 2011 hearing, that his sinusitis was, at the very least, present and diagnosed within his first post-service year.  However, sinusitis is not one of the chronic disease subject to presumptive service connection if present to a compensable degree within the first post-service year pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  No other presumptive provision appears to be applicable to this case.  Nevertheless, the Veteran's account of his in-service symptomatology and continuity following service does appear to be the type of condition subject to lay observation in accord with Jandreau, supra.  The Board also reiterates that there are lay statements and testimony from other individuals in support of these contentions.  

In view of the foregoing, the Board finds that a VA medical examination and opinion are required in order to determine whether the Veteran's account of his in-service symptomatology reflects that chronic sinusitis was incurred during his second period of active service.  Therefore, a remand is required in the instant case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's sinusitis should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his sinusitis since March 2011.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his sinusitis.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's sinusitis was incurred in or otherwise the result of his active service.  The examiner's opinion should reflect consideration of the Veteran's account of in-service symptomatology, the lay evidence in support of these contentions, and the fact he was diagnosed with sinusitis within the first post-service year.

Any opinion provided must be supported by stated rationale, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in February 2008, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


